ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Election / Restriction Remarks
Per telephonic interview held on 4/26/2021, Examiner contacted Applicant's representative (Daniel Basov, Reg. No. 42,303) to present an election/restriction requirement in view of Species group I "Embodiment 1" drawn to claims 1-5, 9-15 and 17-18 and Species group II "Embodiment 2" drawn to claims 6-8 and 16. An agreement was reached and Applicant's Representative elected Species group 1 (claims 1-5, 9-15 and 17-18) without traverse for examination. Therefore, non-elected species group II claims (6-8 & 16) will herein be cancelled via an examiner’s amendment.
For completeness of record, the restriction requirement and election are incorporated into this notice of allowance. 

Election / Restriction Requirement
This application contains claims directed to the following patentably distinct species:
Species Group I: claims 1-5, 9-15 and 17-18 drawn to first embodiment (Figures 2-4).
Species Group II: claims 6-8 & 16 drawn to second embodiment (Figures 5-6).
The species are independent or distinct because they each define particular and unique configurations and/or operation, with each species having at least one mutually exclusive characteristic. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not necessarily be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).








Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Basov (Reg. No. 42,303) on 4/26/2021.

**** BEGIN AMENDMENT ****
	AMEND CLAIMS 6-8 and 16 AS FOLLOWS:

Claim 6. (Cancelled)
Claim 7. (Cancelled)
Claim 8. (Cancelled)
Claim 16. (Cancelled)

AMEND the APPLICATION TITLE to now read:

	“IMAGE CAPTURING APPARATUS CONTROLLING MANUAL FOCUS OPERATION AMOUNTS BEFORE AND AFTER AUTOFOCUS, CONTROL METHOD THEREOF, AND STORAGE MEDIUM”
**** END AMENDMENT ****

Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Daisuke (JP 2015-118231) discloses a camera with both autofocus (AF) and manual focus (MF) modes AND addresses the problem concerning if the rough focus adjustment is mistakenly executed during the MF following the AF, the focus position obtained from the AF will be greatly disturbed and thus then necessary to execute the AF again. Daisuke proposes a technique in which the state of focus after AF execution is detected, and the sensitivity of the focus adjustment ring used for MF is then changed in accordance with the detection result. However, the sensitivity of the focus adjustment ring is determined in accordance with the state of focus immediately after the AF execution, and is then fixed to that sensitivity. In other words, the fixed sensitivity is not necessarily the finest sensitivity for making fine adjustments to the focus, and there are thus cases where the focus cannot be adjusted with the appropriate fine sensitivity when it is necessary to do so. See Abstract, para[0005 & 0010] and Figure 2 (display 116).
	
Shiraishi (US 20050168620) discloses a camera display user interface comprising autofocus and manual focus modes. The display user interface comprises designated focus range indicators and focusing may be operated under a limited range state. See Figures 6-12 and 15-16

Nagata (US 7604423) discloses a camera display user interface comprising variable focal length (i.e. focus range) indicators (34-37) for a user to operate in order to adjust focus amounts. See Figures 3 and 8-11.

MIYANISHI (US 2010/0134433) discloses a camera display user interface comprising autofocus and manual focus modes. The display user interface may disable a display area corresponding to a focus operation buttons (B1-B5) according to a user’s eye proximity. See Figures 6A & 6B.

Park (US 2016/0073030) discloses a camera display user interface comprising autofocus and manual focus modes. The display user interface may disable a display area corresponding to a focus operation buttons according to a user’s eye proximity. See Figure 4-6 and 10 & 11.










Reason for Allowance
After prior art search and consideration of Applicant's claimed invention (filed 8/23/2019) AND Examiner’s Interview (held on 4/26/2021) to elect allowable species I claims (1-5, 9-15 & 17-18) and cancel non-elected species II claims (6-8 & 16), the application was considered to be in a condition for allowance with the examiner’s amendment entered.
Applicant’s claimed invention is related to a camera comprising an autofocus mode and two manual focus modes (i.e. fine/small focus amount & rough/large focus amount operations), which is also known in the prior art in various sorts (see Related Art above).
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s claimed concept for preventing a manual rough/large focus amount after an autofocus operation per limitations for independent claims 1, 8 and 14 as respectively indicated below on pages 7-9 (with emphasis in bold).
See Applicant’s Figure 3 (method) applied to Figures 2 & 4 (apparatus) for reference to claimed invention, in which manual focus “fine and/or rough” operations that are enabled/disabled are shown contrasted between Fig. 4B (before autofocus) and Fig. 4C (after autofocus).
Therefore, claims 1-5, 9-15 and 17-18 are now allowed.




Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An image capturing control apparatus comprising a processor which function as:  
a control unit configured to carry out control so that: 
in an MF operation carried out before AF, a focus position is moved by a first focus amount in response to the first display item being operated, and the focus position is moved by a second focus amount greater than the first focus amount in response to the second display item being operated; 
and in an MF operation carried out after the AF, the focus position is moved by the first focus amount in response to the first display item being operated, and the focus position is not moved in response to the second display item being operated, or the second display item is not displayed”.
Claims 3-5 & 12-13 are allowed for depending from allowable claim 1.
	Regarding independent claim 14, a method for controlling an image capturing control apparatus, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Regarding independent claim 18, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an image capturing control apparatus, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

Regarding independent claim 2, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 2 that includes (with emphasis in bold): 
“An image capturing control apparatus comprising a processor which function as  
a control unit configured to carry out control so that: 
in an MF operation carried out before AF, a focus position is moved by a first focus amount in response to the first operation member being operated, and the focus position is moved by a second focus amount greater than the first focus amount in response to the second operation member being operated; 
and in an MF operation carried out after AF, the focus position is moved by the first focus amount in response to the first operation member being operated, and the focus position is not moved in response to the second operation member being operated”.

	Regarding independent claim 15, a method for controlling an image capturing control apparatus, comprises similar allowable limitations recited in claim 2 and therefore is allowable.



Regarding independent claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 9 that includes (with emphasis in bold): 
“An image capturing control apparatus comprising a processor which function as  
a control unit configured to carry out control so that: 
in an MF operation carried out before AF, a focus position is moved by a first focus amount in response to the first operation member being operated by a specific operation amount; 
and in an MF operation carried out after AF, the focus position is moved by a second focus amount less than the first focus amount in response to the first operation member being operated by the specific operation amount.
Claims 10-11 are allowed for depending from allowable claim 9.

	Regarding independent claim 17, a method for controlling an image capturing control apparatus, comprises similar allowable limitations recited in claim 9 and therefore is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698